 

oOo Oo SN DH WF

10
al
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

McGREGOR W. SCOTT Fl EL = i

 

United States Attorney

ROSS PEARSON DEC 30 2019
Assistant United States Attorney CLERK, U.S, DISTR

501 I Street, Suite 10-100 EASTERN DISTRICT OF CALIF i
Sacramento, CA 95814 Tae ’
Telephone: (916) 554-2700 STE —— PK

Facsimile: (916) 554-2900

 

Attorneys for Plaintiff
United States of America
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, CASE NO. 1:17-CR-00205-DAD-BAM
Plaintiff,
STIPULATION RE FORFEITURE OF
v. PROPERTY BOND; ORDER THEREON

RAFAEL CARDENAS,

Defendant,
MANUEL OCHOA GUZMAN,

Surety.

 

 

The parties, the United States of America and the Surety, Manuel Ochoa Guzman (“Guzman”),

agree and stipulate as follows:
BACKGROUND

I. On August 31, 2017, Defendant Rafael Cardenas (“Defendant”) was indicted on one
count of ‘Conspiracy to Distribute and to Possess with Intent to Distribute Methamphetamine’ and one
count of ‘Possession with Intent to Distribute Methamphetamine, and Aiding and Abetting’. (ECF #1)

2. On September 25, 2017, an Order Setting Conditions of Release and an Appearance and
Compliance Bond were filed, ordering Defendant released upon posting a $40,000.00 property bond and
a $5,000.00 cash bond. (ECF #25 and #26)

3. Paperwork for the secured bond was prepared by the defense, approved by the United
States Attorney’s Office, and filed with the court. (See Exhibit A - Memo re bond approval; Straight

STIPULATION/ORDER RE BOND FORFEITURE I

 

 
 

Oo CSO SNH DO A FP WS Ne

bh BO NO KOO BND ND ORD OD ORD mm eee
eo sy DW Ww F&F WH NH +} DOD DO CB JD HR A FP Ww NH KK SB

 

 

Note, executed by Guzman; and Deed of Trust, Doc #2017-0119958, recorded in Fresno County on 9-
21-2017)

4, On October 21, 2019, a Pretrial Order was filed, setting this matter for a trial
confirmation hearing on November 4, 2019, and trial on November 19, 2019. (ECF #71)

5, On October 22, 2019, a Pretrial Services Violation Petition was filed, setting forth
conduct of Defendant, which violated the terms of Defendant’s pretrial release. In response, the
Magistrate Judge issued a bench warrant for the arrest of Defendant. (See ECF #72)

6. On November 4, 2019, minutes were entered vacating the trial and informed that the ©
arrest warrant remained outstanding.

STIPULATION

The United States seeks to recover the forfeited property bond of $40,000.00, secured by the
Deed of Trust, Doc #2017-0119958, and recorded in Fresno County on September 21, 2017.

1, Within twenty (20) days of service of this order, Guzman has agreéd to pay $40,000.00 to
the Clerk of the Court for the Eastern District of California as follows:

A check, cashier’s check, or money order made payable and delivered to the following

address:
United States District Court
Clerk of the Court
501 I Street, Suite 4-200
Sacramento, California 95814
Criminal docket number 1:17-CR-00205-DAD-BAM shall be stated on the payment
instrument.

2, Upon confirmation that the $40,000.00 has been received and cleared, the Clerk of the
Court for the Eastern District of California shall prepare a reconveyance of the Deed of Trust (Doc
#2017-0119958) and forward it to Guzman for recording; and
Hf
Mt
Ml
Ht

STIPULATION/ORDER RE BOND FORFEITURE

 

 
 

bo

Oo S&S SN DH A Ee W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

3. The forfeited $5,000.00 cash bond that was deposited with the Clerk of the Court, plus

any accrued interest, shall be moved to the Crime Victim's Fund.

FOR THE UNITED STATES:

Dated: December 26, 2019

FOR THE SURETY:

Dated: December 26, 2019

STIPULATION/ORDER RE BOND FORFEITURE

Respectfully submitted,

McGREGOR W. SCOTT
United States Attorney

By: /s/Ross Pearson

 

ROSS PEARSON
Assistant United States Attorney

/s/Manuel Ochoa Guzman
MANUEL OCHOA GUZMAN, In Pro Per

 

 
 

Oo co 4 HD wa Ff

10
{1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

ORDER

The Court, having reviewed the court files and the Parties’ Stipulation re Bond Forfeiture; Order
Thereon, and good cause appearing therefrom, hereby GRANTS the Stipulation. Accordingly, it is
ORDERED that:

1. Within twenty (20) days of service of this order, Surety, Manuel Ochoa Guzman shall
deliver to the Clerk of the Court for the Eastern District of California a check or money order in the
amount of $40,000.00, made payable to the “Clerk of Court”;

A check, cashier’s check, or money order made payable and delivered to the following

address:

United States District Court
Clerk of the Court

501 I Street, Suite 4-200
Sacramento, California 95814

Criminal docket number 1:17-CR-00205-DAD-BAM shall be stated on the payment instrument.
If the Surety desires a payment receipt, he shall include a self-addressed, stamped envelope with the
payment;

2. The Clerk of the Court shall deposit the $40,000.00 with the Crime Victim's Fund;

3. Upon confirmation that the $40,000.00 has been received and cleared, the Clerk of the
Court for the Eastern District of California shall prepare a reconveyance of the Deed of Trust (Doc
#2017-0119958) and forward it to Guzman for recording; and

4, The forfeited $5,000.00 cash bond that was deposited with the Clerk of the Court, plus

any accrued interest, shall be moved to the Crime Victim's Fund.

IT IS SO ORDERED.

Dated: AVC cember 3020/9 Ach X Af A

THE HONORABLE SHEILA K. OBERTO
UNITED STATES MAGISTRATE JUDGE

STIPULATION/ORDER RE BOND FORFEITURE 4

 

 
